Guy, C. J.
(dissenting) — Like the Court of Appeals in In re Personal Restraint of Mahrle, 88 Wn. App. 410, 415, 945 P.2d 1142, motion for discretionary review denied (Wash. Nov. 11, 1997), I would hold former RCW 9.94A.150(1) (1996) ambiguous, and I would then apply established principles of statutory construction to determine the meaning of the statute.
One such principle, particularly applicable in this case, was recently articulated in State v. Riles, 135 Wn.2d 326, 957 P.2d 655 (1998), as follows:
Where there has been doubt or ambiguity surrounding a statute, amendment by the Legislature is interpreted as some indication of legislative intent to clarify, rather than to change, existing law. A subsequent amendment can be further indication of the statute’s original meaning where the original enactment was “ambiguous to the point that it generated dispute as to what the Legislature intended.” One can conclude from these amendments [to RCW 9.94A.030 and RCW 9.94A.120] that the Legislature intended to clarify and interpret the statute to resolve any dispute concerning its actual meaning.
State v. Riles, 135 Wn.2d at 343 (footnotes omitted) (quoting Ravsten v. Department of Labor & Indus., 108 Wn.2d 143, 150-51, 736 P.2d 265 (1987)).
During the last legislative session the Legislature unanimously passed a bill amending RCW 9.94A.150(1). The final legislative report states that the amendment is in response to the Mahrle decision. The report further states:
*210Summary: The statutory language relating to the 15 percent cap on good time for certain criminal convictions is clarified by adding commas to the sentence. The 15 percent cap applies to persons:
convicted of a serious violent offense, or a sexual offense that is a class A felony, committed on or after July 1, 1990 ....
This language is intended to clarify the Legislature’s intention of the earned early release time statute by stating:
• no more than 15 percent of the sentence may be reduced for any serious violent offenses;
• no more than 15 percent of the sentence may be reduced for class A sex offenses; and
• no more than 33 percent of the sentence may be reduced for all other felonies.
Final Legislative Report, 56th Leg. 54 (Wash. 1999).
The fundamental goal of this court in construing any statute is to ascertain and give effect to the intent of the Legislature. Ravenscroft v. Washington Water Power Co., 136 Wn.2d 911, 920, 969 P.2d 75 (1998); Welch v. Southland Corp., 134 Wn.2d 629, 633, 952 P.2d 162 (1998). The intent of the original statute has been made clear by the Legislature’s 1999 amendment. I would give effect to that intent by interpreting the statute to prohibit a reduction of more than 15 percent of a sentence for any violent offense and for any class A felony sex offense.